DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 12/17/20.  At this point no claims have been amended. Thus, claims 1-20 are pending in the instant application.

   1.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
	USC 102/103
Applicant’s arguments (see pages 8-12) with respect to claims 1-4, 7-11, and 14-18 have been fully considered and are persuasive.  Particularly, the Examiner notes the arguments pertaining to the limitations of “move, while the first virtual machine is operating on the initiator host computing device, first virtual machine data for the first virtual machine from a first local memory area in a local memory system that is included in the initiator host computing device to a memory fabric memory area in the memory fabric memory system, wherein a first portion of the first virtual machine data in the first local memory area in the local memory system and a second portion of the first virtual machine data in the memory fabric memory area in the memory fabric memory system are accessible to the first virtual machine and the initiator host computing device during the movement of the first virtual machine data” discussing the differences of the instant claims and the prior art of record.  Thus, the rejections has been withdrawn. 

2.   ALLOWABLE SUBJECT MATTER
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claim 1 recites the limitations of:
“move, while the first virtual machine is operating on the initiator host computing device, first virtual machine data for the first virtual machine from a first local memory area in a local memory system that is included in the initiator host computing device to a memory fabric memory area in the memory fabric memory system, wherein a first portion of the first virtual machine data in the first local memory area in the local memory system and a second portion of the first virtual machine data in the memory fabric memory area in the memory fabric memory system are accessible to the first virtual machine and the initiator host computing device during the movement of the first virtual machine data;”.

Claim 8 recites the limitations of:
“move, while the first virtual machine is operating on the processing system, first virtual machine data for the first virtual machine from a first local memory area in the memory system to a first memory fabric memory area in a memory fabric memory system, wherein a first portion of the first virtual machine data in the first local memory area in the memory system and a second portion of the first virtual machine data in the first memory fabric memory area in the memory fabric memory system are accessible to 

Claim 15 recites the limitations of:
“moving, by the initiator host computing device while the first virtual machine is operating on the initiator host computing device, first virtual machine data for the first virtual machine from a first local memory area in a local memory system that is included in the initiator host computing device to a memory fabric memory area in a memory fabric memory system, wherein a first portion of the first virtual machine data in the first local memory area in the local memory system and a second portion of the first virtual machine data in the memory fabric memory area in the memory fabric memory system are accessible to the first virtual machine and the initiator host computing device during the movement of the first virtual machine data;”.

These limitations are not taught or rendered obvious, particularly in combination with the other limitations in the claims, in view of the prior art of record.  The dependent claims are allowable at least for the same reasons as its respective independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



3.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-20 are allowable as noted above.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137